DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 27, 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22, 27, and 32 recites the limitation "the central member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, this will be interpreted as -the central bridge-.
Claim 32 recites the limitation "the first inner flexure and the second inner flexure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, this will be interpreted as -the inner flexures-.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 20-33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Truckai (US 20050085880 A1).
Regarding claim 20, Truckai discloses an intrauterine ablation device 100 (Figures 23-37B; [0107-0108]), comprising: 
an elongate member 108 (Fig. 23, [0110] “tubing 108”); 
an energy applicator 102 (Fig. 23, [0109-0110] “RF Applicator Head” 102; note: Fig. 23 has a typo showing a reference #103 which is actually #102 as Truckai does not have a reference #103 in any part of its disclosure) operatively coupled to a distal end portion of the elongate member 108 (Fig. 23 and [0110]), the energy applicator 102 comprising a tissue contacting member 102a (Fig. 23 and [0111], array 102a is a mesh, that can contact tissue when the device is inserted into the uterine as shown in Fig. 33) and an expandable-collapsible support structure underlying the tissue contacting member 102a (See Fig. 23 wherein there is structure beneath the tissue contacting member 102a; see [0108, 0167] and the method claim 37 wherein the structure of this device 100 is such that the device goes from a collapsed state to an expanded state, wherein Fig. 21 shows the structure in the collapsed state; and Fig. 23 shows the structure in the expanded state), the expandable-collapsible support structure comprising a first flexure 124-R (Fig. 23, [0121], right flexure 124) having a first flexure distal tip (Fig. 23, right flexure 124 has a distal tip), and a second flexure 124-L (Fig. 23, [0121], left flexure 124) having a second flexure distal tip (Fig. 23, left flexure 124 has a distal tip), wherein the expandable-collapsible support structure is adjustable between a collapsed configuration in which the first and second flexure distal tips are closely opposed to one another (Fig. 21 and [0162], the tips of the flexures 124 as seen in Fig. 23 are contained within the tubular sheath 104 such that the tips are crammed close to each other within the tube 104), and an expanded configuration in which the first and second flexure distal tips are spaced apart from one another (Fig. 23 illustrates the expanded state, wherein the distal tips of the flexures 124 are shown to be spaced apart from one another); and 
a central bridge 138 (Fig. 23 and [0128] “ribbon 138”) having a first end and a second end (Fig. 23, has first, right, and second, left, ends connected to the flexures 124), wherein the first (right) end of the central bridge 138 is coupled to the first flexure 124-R (Fig. 23), and the second (left) end of the central bridge 138 is coupled to the second flexure 124-L (Fig. 23), 
wherein the central bridge 138 comprises a curved shape relative to the first and second flexures 124 when the expandable-collapsible support structure is in the expanded configuration (Fig. 23, the central bridge 138 has arcuate curve shapes, Fig. 23 shows the expanded state).
Regarding claim 21, Truckai discloses the invention of claim 20 above.
Truckai further discloses wherein the central bridge 138 comprises a flexible ribbon or thin flexible membrane ([0125] “ribbon 138” is formed of a spring material, wherein springs are inherently flexible).
Regarding claim 22, Truckai discloses the invention of claim 20 above.
Truckai further discloses wherein an outer surface of the central bridge 138 contacts the first flexure 124-R and the second flexure 124-L (See Fig. 23, wherein the external and thus outer surface of the central bridge 138 is connected to the flexures 124).
Regarding claim 23, Truckai discloses an intrauterine ablation device 100 (Figures 23-37B; [0107-0108]), comprising: 
an elongate member 108 (Fig. 23, [0110] “tubing 108”) configured for transcervical insertion (Fig. 33 and [0108], the sheath 104 which contains the tubing 108 is inserted into the uterine, thus the elongate member/tubing 108 is configured to transcervical insertion); 
an energy applicator 102 (Fig. 23, [0109-0110] “RF Applicator Head” 102; note: Fig. 23 has a typo showing a reference #103 which is actually #102 as Truckai does not have a reference #103 in any part of its disclosure) operatively coupled to the elongate member 108 (Fig. 23 and [0110]), the energy applicator 102 comprising a tissue contacting member 102a (Fig. 23 and [0111], array 102a is a mesh, that can contact tissue when the device is inserted into the uterine as shown in Fig. 33) and an expandable-collapsible support structure underlying the tissue contacting member 102a (See Fig. 23 wherein there is structure beneath the tissue contacting member 102a; see [0108, 0167] and the method claim 37 wherein the structure of this device 100 is such that the device goes from a collapsed state to an expanded state, wherein Fig. 21 shows the structure in the collapsed state; and Fig. 23 shows the structure in the expanded state), the expandable-collapsible support structure comprising a first outer flexure 124-R (Fig. 23, [0121], right flexure 124) and a second outer flexure 124-L (Fig. 23, [0121], left flexure 124), 
each of the outer flexures 124 having a respective outer surface in lateral contact with an inner surface of the tissue contacting member 102a (See Fig. 23 wherein the outer side surfaces of the flexures 124 are in lateral contact with the inner surface of the member/mesh 102a), and
a first inner flexure 136-R (Fig. 23, [0125], right inner flexure 136), and a second inner flexure 136-L (Fig. 23, [0125], left inner flexure 136),
wherein the expandable-collapsible support structure is adjustable between a collapsed configuration in which the first and second inner flexures 136 are closely opposed to one another (Fig. 21 and [0162], the inner flexures 136 as seen in Fig. 23, which are opposed to one another, are contained within the tubular sheath 104 such that the inner flexures 136 are crammed close to each other within the tube 104), and an expanded configuration in which the first and second inner flexures 136 are spaced apart from one another (Fig. 23 illustrates the expanded state, wherein inner flexures 136 are shown to be spaced apart from one another); and 
a central bridge 138 (Fig. 23 and [0128] “ribbon 138”) having a first end and a second end (Fig. 23, has first, right, and second, left, ends connected to the flexures 124/136), wherein the first end is coupled to a middle portion of the first inner flexure 136-R and the second end is coupled to a middle portion of the second inner flexure 136-R (Fig. 23 the inner flexures 136 have distal ends attached to the ends of the central bridge 138, such that then the middle portion of the inner flexures 136 are coupled to the ends of the central bridge 138 via the inner flexure 136 distal ends), the central bridge 138 having a distal portion in contact with the inner surface of the tissue contacting member 102a when the expandable-collapsible support structure is in the expanded configuration (Fig. 23 shows the expanded configuration, wherein the member/mesh 102a, see [0111] is shown wrapped on and around the central bridge 138 thus making contact with the entirety of the central bridge and thus any of its distal portions therein).
Regarding claim 24, Truckai discloses the invention of claim 23 above.
Truckai further discloses wherein the central bridge 138 comprises a flexible ribbon or thin flexible membrane ([0125] “ribbon 138” is formed of a spring material, wherein springs are inherently flexible).
Regarding claim 25, Truckai discloses the invention of claim 23 above.
Truckai further discloses wherein the first and second ends of the central bridge 138 comprise respective arcuate configurations (See Fig. 23 wherein the first/right and second/left ends of the bridge form arcuate, corrugated configurations) defining respective convex surfaces that face each other when the expandable-collapsible support structure is in the expanded configuration (See Annotated Figure A below).

    PNG
    media_image1.png
    502
    837
    media_image1.png
    Greyscale

Regarding claim 26, Truckai discloses the invention of claim 25 above.
Truckai further discloses wherein the respective arcuate configurations of the first and second ends further define respective concave surfaces in which the concave surface of the first end faces the first inner flexure 136-R (right inner flexure 136) and the concave surface of the second end faces the second inner flexure 136-L (left inner flexure 136) when the expandable-collapsible support structure is in the expanded configuration (See Annotated Figure A above, wherein the concave surfaces of the first and second ends of the bridge 138 faces respective first/right and second/left inner flexures 136).
Regarding claim 27, Truckai discloses the invention of claim 23 above.
Truckai further discloses wherein an outer surface of the central bridge 138 contacts the first inner flexure 136-R and the second inner flexure 136-L (See Fig. 23, wherein the external and thus outer surface of the central bridge 138 is connected to the flexures 136).
Regarding claim 28, Truckai discloses the invention of claim 23 above.
Truckai further discloses wherein a distal tip of the first outer flexure 124-R is coupled to a distal tip of the first inner flexure 136-R, and a distal tip of the second outer flexure 124-L is coupled to a distal tip of the second inner flexure 136-L (See Fig. 23, wherein the distal tips of the outer flexures 124 and the distal tips of the inner flexures 136 are directly coupled together).
Regarding claim 29, Truckai discloses the invention of claim 23 above.
Truckai further discloses wherein the central bridge 138 is configured to maintain the inner surface of the tissue contacting member 102a in a spaced-apart configuration when the expandable-collapsible support structure is in the expanded configuration (Fig. 25A-25B and [0117], the tissue contacting member/array/mesh 102a has faces 112 in a spaced apart configuration in the expanded state, thus causing the inner surface of these faces of the member 102a to be in a spaced apart configuration; [0125, 0128] the central bridge 138 is part of the structure maintaining the expanded configuration as shown in Fig. 23, thus being structure that is configured to maintain this spaced apart aspect of the member 102a).
Regarding claim 30, Truckai discloses an intrauterine ablation device 100 (Figures 23-37B; [0107-0108]), comprising: 
an elongate member 108 (Fig. 23, [0110] “tubing 108”) configured for transcervical insertion (Fig. 33 and [0108], the sheath 104 which contains the tubing 108 is inserted into the uterine, thus the elongate member/tubing 108 is configured to transcervical insertion); 
an energy applicator 102 (Fig. 23, [0109-0110] “RF Applicator Head” 102; note: Fig. 23 has a typo showing a reference #103 which is actually #102 as Truckai does not have a reference #103 in any part of its disclosure) operatively coupled to the elongate member 108 (Fig. 23 and [0110]), the energy applicator 102 comprising a tissue contacting member 102a (Fig. 23 and [0111], array 102a is a mesh, that can contact tissue when the device is inserted into the uterine as shown in Fig. 33) and an expandable-collapsible support structure underlying the tissue contacting member 102a (See Fig. 23 wherein there is structure beneath the tissue contacting member 102a; see [0108, 0167] and the method claim 37 wherein the structure of this device 100 is such that the device goes from a collapsed state to an expanded state, wherein Fig. 21 shows the structure in the collapsed state; and Fig. 23 shows the structure in the expanded state), 
the expandable-collapsible support structure comprising outer flexures 124 (Fig. 23) in lateral contact with an inner surface of the tissue contacting member 102a (See Fig. 23 wherein the outer side surfaces of the flexures 124 are in lateral contact with the inner surface of the member/mesh 102a) and inner flexures 136 disposed in between the outer flexures 124 (Fig. 23); and
a central bridge 138 (Fig. 23 and [0128] “ribbon 138”) having a first end and a second end (Fig. 23, has first, right, and second, left, ends connected to the flexures 124/136), wherein the first and second ends are coupled to respective middle portions of the inner flexures 136 (Fig. 23 the inner flexures 136 have distal ends attached to the ends of the central bridge 138, such that then the middle portion of the inner flexures 136 are coupled to the ends of the central bridge 138 via the inner flexure 136 distal ends), 
wherein the central bridge 138 is in contact with the inner surface of the tissue contacting member 102a when the expandable-collapsible support structure is in the expanded configuration (Fig. 23 shows the expanded configuration, wherein the member/mesh 102a, see [0111] is shown wrapped on and around the central bridge 138 thus contacting the entirety of the central bridge).
Regarding claim 31, Truckai discloses the invention of claim 30 above.
Truckai further discloses wherein the central bridge 138 comprises a flexible ribbon or thin flexible membrane ([0125] “ribbon 138” is formed of a spring material, wherein springs are inherently flexible).
Regarding claim 32, Truckai discloses the invention of claim 30 above.
Truckai further discloses wherein an outer surface of the central bridge 138 contacts the inner flexures 136 (See Fig. 23, wherein the external and thus outer surface of the central bridge 138 is connected to the flexures 136).
Regarding claim 33, Truckai discloses the invention of claim 30 above.
Truckai further discloses wherein the central bridge 138 is configured to maintain the inner surface of the tissue contacting member 102a in a spaced-apart configuration when the expandable-collapsible support structure is in the expanded configuration (Fig. 25A-25B and [0117], the tissue contacting member/array/mesh 102a has faces 112 in a spaced apart configuration in the expanded state, thus causing the inner surface of these faces of the member 102a to be in a spaced apart configuration; [0125, 0128] the central bridge 138 is part of the structure maintaining the expanded configuration as shown in Fig. 23, thus being structure that is configured to maintain this spaced apart aspect of the member 102a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        5/26/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786